Citation Nr: 0925772	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-35 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to waiver of recovery of compensation 
indebtedness with the Department of Veterans Affairs in the 
amount of  $13,407.60.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from June 1974 to April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the 
Committee on Waivers and Compromises (Committee) of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  Overpayment in the amount of $13,407.60 resulted solely 
from the actions of the Veteran; there was no fault on the 
part of VA.

2.  The recovery of the VA benefits would not nullify the 
objective for which benefits were intended.

3.  The Veteran did not change his position to his detriment, 
and there was no reliance on these VA benefits that resulted 
in relinquishment of a valuable right or incurrence of a 
legal obligation.

4.  Financial hardship is not demonstrated.


CONCLUSION OF LAW

The recovery of the overpayment of VA disability compensation 
benefits in the amount of $13,407.60 is not against equity 
and good conscience and, therefore, is not waived.  38 
U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA 
notification procedures, however, do not apply in waiver 
cases.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
Furthermore, the VCAA has no effect upon an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  Manning v. Principi, 16 
Vet. App. 534 (2002).  Therefore, while the record before the 
Board does not reflect that the appellant was specifically 
notified of the provisions of the VCAA, such notice is not 
required under governing law.  Accordingly, the Board 
therefore finds that no further action is necessary under the 
VCAA at this time, and that the case is ready for appellate 
review.

In any event, letters from the RO to the Veteran have 
requested pertinent information.  Although such letters did 
not reference VCAA, they did request that he submit critical 
information that could help support his appeal.  In essence, 
the intent of VCAA has been met. 

Factual Background

Review of the record reflects that an April 1998 rating 
decision granted a total rating based on individual 
unemployability and established eligibility for Dependents' 
Educational Assistance (DEA) under 38 U.S.C. Chapter 35.  In 
the April 1998 letter which accompanied the Veteran's copy of 
this rating decision, he was informed that he was being paid 
additional dependency allowances for four dependents.  He was 
advised that he must notify VA immediately if there was any 
change in the number or status of his dependents, and that 
failure to do so could result in an overpayment.

In October 1999, the Veteran's daughter, A.A.N. applied for 
DEA benefits using VA Form 22-5490.  That form, in Part VIII, 
indicates that the commencement of a program of education 
under Chapter 35 will generally prohibit future payments of 
compensation which might otherwise be payable as a result of 
school attendance.  The Veteran's daughter and the Veteran 
signed the form.  They certified that they understood the 
effects of an election of Chapter 35 benefits and elected to 
receive such benefits from September 1999.

An award of DEA benefits was entered by the Muskogee RO and 
the San Diego RO was informed of the award and advised to 
make any necessary adjustments.

The Veteran subsequently submitted a Request for Approval of 
School attendance for his second daughter, A.A.A.N. using VA 
Form 21-674 and an award was entered in July 2002, with an 
effective date of November 2002.

In September 2004, the Veteran submitted a Request for 
Approval of School Attendance for his third daughter, 
A.M.A.N., using VA Form 21-674.  An award was established as 
of September 2004.

In September 2004 the RO contacted the Veteran and in 
response to his Form 21-674 for A.M.A. and noted that review 
of his Chapter 35 award indicated that his Dependent Child 
A.A.A.N. was in receipt of Chapter 35 benefits.  He was told 
that she could not be credited as a dependent on his award 
and receive Chapter 35 benefits past her 18th birthday.  The 
Veteran acknowledged that he was receiving additional 
benefits based on A.A.A.'s being his dependent child and that 
she was in receipt of Chapter 35 benefits.  He was told that 
such would create an indebtedness.  He acknowledged that he 
understood and would contemplate a waiver request.  The 
author of the report of contact indicated that further review 
revealed that there was a third daughter, A.A.N. who was also 
probably on the Veteran's award beyond her 18th birthday and 
receiving Chapter 35 benefits.

A December 2004 letter to the Veteran from the RO indicates 
that the Veteran's two older daughters were receiving Chapter 
35 benefits and were also listed as dependents on the 
Veteran's compensation award.  The RO proposed to reduce the 
Veteran's monthly benefit payments based on the effective 
dates of the daughter's Chapter 35 benefit awards, which 
would result in an overpayment.

In April 2005 the Veteran requested a waiver of the 
overpayment recovery, noting that he had filled out and 
returned all the forms sent to him by VA and that he was 
keeping VA informed.  

In November 2005, the Veteran's waiver request was denied.  
The Committee noted that the Veteran's financial status 
report showed monthly income of $5,529.84 and monthly 
expenses of $5,175.69, leaving a positive cash flow.  It also 
noted that the Veteran had savings in the bank, as well as 
money in the form of stocks and other bonds.  It also 
observed that the Veteran felt that he was not at fault in 
the creation of the overpayment.  The Committed concluded 
that there was no evidence of fraud, misrepresentation, or 
bad faith on the part of the Veteran.  It also concluded that 
the Veteran knew or should have known that he was not 
entitled to receive additional dependency pay while his 
dependents were in receipt of Chapter 35 benefits for the 
same period, noting that either the Veteran or his wife 
signed off on two of the applications.  Finally, the 
Committee concluded that failure to make restitution would 
result in an unfair gain to the Veteran and that he would be 
unjustly enriched if the duty to repay was not enforced.  

Analysis

As noted, the Committee determined that there was no fraud, 
misrepresentation, or bad faith on the Veteran's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees.

In cases where there is no fraud, misrepresentation, or bad 
faith on the Veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  

The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The Veteran is at fault 
in this case.  He was notified in April 1998 that he was 
being paid for four dependents, and that he should advise VA 
of any change in his dependents' status.  As such, the 
Veteran was on notice that an overpayment might arise based 
on his failure to timely inform VA of changes in the status 
of his dependents.  Moreover, the VA Form 22-5590 submitted 
in September 1999 was signed by both the Veteran and his 
daughter, and acknowledged that the commencement of a program 
of education under Chapter 35 would generally prohibit future 
payments of compensation which might otherwise be payable as 
a result of school attendance.  In essence, he had knowledge 
that an overpayment might result due to a change in the 
status of his dependents.

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board finds that collection 
would not defeat the purpose of the benefit.  The Veteran was 
in receipt of additional benefits for his dependent children 
at the same time that those children had elected to receive 
Chapter 35 benefits for school attendance.  In essence, the 
Veteran and his dependent children received concurrent 
benefits, which is precluded.  There is no indication that 
the Veteran's reliance on VA benefits resulted in 
relinquishment of another valuable right.  Thus, this element 
of equity and good conscience is not in the Veteran's favor.

As to whether recoupment of those benefits would defeat the 
purpose of the benefit, it is noted that the purpose of 
paying a Veteran additional benefits for dependents is to 
ensure their support.  Payment of Chapter 35 benefits is also 
based on support of the dependent.  There is no indication 
that recoupment would affect the Veteran's ability to provide 
support to any dependent.  Thus, this element of equity and 
good conscience is not in the Veteran's favor.

The Board has also considered whether the appellant would 
experience undue financial hardship if and when forced to 
repay the debt at issue.  By the Veteran's report, his 
expenses do not exceed his income, and the Board concludes 
that recoupment of the debt would not impede the Veteran's 
ability to obtain basic necessities.  Therefore, the Board 
does not find financial hardship.

Therefore, in viewing the elements of equity and good 
conscience, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
is against equity and good conscience.



ORDER

A waiver of the recovery of an overpayment of disability 
compensation benefits in the amount of $13,407.60 is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


